DETAILED ACTION
Request for Continued Examination (RCE)
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on 07/13/2022.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-42, 44-50, 52-58 and 60-63  are rejected under 35 U.S.C. 103 as being unpatentable over Mestas (US 2014/0244009 A1, hereinafter Mestas) in view of Hoffman et al. (US 2014/0371887 A1, hereinafter Hoffman) and further in view of Crankson et al. (US Patent Application Publication No. 2017/0266494).
Regarding claim 40, Mestas discloses [para 0147 and Fig. 1], comprising: a display [para 0045 and Fig. 1, monitoring athletic activity]; one or more processors [para 0149 and Fig. 1, the computing unit 103 typically includes a processing unit 105]; one or more sensors [par. 0148 and figure 1, sensors including apparel based sensors or sensors associated with events such as running competitions]; and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for [para 0165; Data storage memory receives input from the sensor assembly and as well as receives inputs from the USB connector 94. Data stored by the controller 14 can also be transferred via the USB connector 94 to another device such as a computer and also to a remote site via the computer]: detecting, via the one or more sensors, activity data; and in response to detecting the activity data: [para 0202 and figure 43; Accelerometer 4315 may be configured for detecting movement of the wearable device and the user when the device is worn. In some examples, accelerometer 4315 may be a six-axis accelerometer. Other sensors including heart-rate sensors, temperature sensors, humidity sensors and the like may also be included in the device]; in accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert includes a first affordance [para 0203, 0204 and Fig. 43, The user may set a goal to the device 10 wherein the user is to complete a certain amount of activity during a day, or 24 hour period or lesser time period. The device 10 detects and records the activity of the user as the user progresses through the day and [para 0236, 0387; When a daily goal is reached, the goal celebration message may be displayed first regardless of the metric that was most recently viewed. Once the goal celebration message has been displayed for a specified amount of time, the display loop may progress to the activity point metric, again, regardless of the metric that was most recently viewed. This may provide the user with a logical progression in information displays and alert the user about a completed goal and the alert message could indicate that a reward is possible for activity performed at a particular time]; in accordance with a determination that the activity data does not satisfy the activity criteria, forgoing display of the alert [see paragraph 0388, 0389;  the device 10 may provide a message based on inactivity or non-active periods. If the device 10 senses that the user has been in a non-active (e.g., low activity) state for a predetermined amount of time, an alert message may be delivered to the indicator system or display to remind the user to become more active. The alert message can be delivered in any of the manners described herein. The threshold levels of a low activity state and amount of inactive time could also vary and be individually set by the user which corresponds to the activity data does not satisfy the activity criteria display of the alert or sensors detecting];  however, Mestas does not appears to specifically disclose receiving a first user input corresponding to a selection of the first affordance; and in response to receiving the first user input, initiating a tracking functionality corresponding to a determined type of physical activity. 
In the same field of endeavor, Hoffman discloses receiving a first user input corresponding to a selection of the first affordance; and in response to receiving the first user input, initiating a tracking functionality corresponding to a determined type of physical activity; [para 0068, 0145 and figures 52A-52H; Athletic performance monitoring and tracking may provide multiple ways in which to track athletic movement and activity an application or applet may be configured to interface with, facilitate and receive athletic activity data from an athletic activity monitoring and tracking system, site and/or device. to view processed or collected athletic activity information, the athlete may use his or her mobile device instead of having to use a stationary computing system. Such mobile devices may include smartphones, mobile telephones, personal data assistants (PDAs), laptop computing devices, digital music players, tablet computers, wrist worn devices, and the like. Computer executable instructions in the form of a software application or applet may be stored in the mobile device, allowing the mobile device to perform various athletic activity tracking and monitoring functions. For example, the mobile device may offer feedback, challenges, suggestions, encouragement and other data in response to an individual's athletic performance].
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify activity monitoring, tracking and synchronization of Mestas in order to have incorporated the fitness monitoring mechanism, as disclosed by Hoffman, into activity monitoring, tracking and synchronization of Mestas since both of these mechanisms are directed to athletic information management mechanisms and by incorporating the teachings of Hoffman into Mestas would produce a mechanism for displaying interface which depicts athletic activity data associated with an athletic activity performed by the user in response to receiving control input corresponding to a predetermined physical gesture of the user, as disclosed by Mestas, [see paras 0234, 0389]. 
Mestas and Hoffman fail to explicitly teach wherein accordance with a determination that the activity data satisfies activity criteria, displaying an alert [see 0224 and figures 28A-28B; the user is presented with an alert challenging him or her to beat the best time for a particular route (e.g., if the route was run before). The user may be provided with a challenge alert to keep up a current pace to achieve a best route time, wherein the alert includes a first affordance and a prompt to begin a workout [. 
Crankson discloses wherein accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert includes a first affordance and a prompt to begin a workout [see 0137, 0140, 0310, 0220 figures 33A, 37C, 62A. A user may be reminded of goals and workouts for achieving the goal through various interfaces. FIGS. 62A and 62B illustrate example interfaces for providing such reminders and interface provides a notification that the user must run 2.2 miles to reach his or her predefined goal. In FIG. 62B, interface may provide various voice notifications during the run].
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify activity monitoring, tracking and synchronization of Mestas in order to have incorporated the fitness monitoring mechanism, as disclosed by Hoffman, into activity monitoring, tracking and synchronization of Mestas and athletic performance monitoring and tracking displaying alert activity as taught by Crankson. 
 One would be motivated to make the combination, with a reasonable expectation of success, because it would help to offer options to a user to improve on a previous run or other athletic activity. The user may select from a list of suggested improvement runs or create a customized run based on a previously recorded run or workouts. 
Regarding claim 41, Hoffman discloses wherein the one or more sensors include an accelerometer, a global positioning system (GPS) sensor, a heart rate monitor, a timer, a gyroscope, a camera, or any combination thereof [see para, 0004; By using both a GPS device and an accelerometer, the mobile device may record workout data for both indoor (e.g., stationary) workouts and outdoor workouts. The mobile device may switch from using one device to the other device depending on the conditions. For example, if a GPS signal is lost, the accelerometer may be activated and used as back-up to provide workout related data. Once a GPS signal is reacquired, the system may begin recording the GPS data once again. The system may automatically switch between the two sensors (or use both) depending on signal availability and/or strength, detected movement, location (indoors vs. outdoors), user preferences].
Regarding claim 42, Hoffman discloses wherein the activity data is detected before a tracking functionality is active; [see par 0138; Use of a mobile device for detecting, collecting, processing and display of athletic information may provide an athlete with athletic activity information in a variety of environments. For example, to view processed or collected athletic activity information, the athlete may use his or her mobile device instead of having to use a stationary computing system. Such mobile devices may include smartphones, mobile telephones, personal data assistants (PDAs), laptop computing devices, digital music players, tablet computers, wrist worn devices, and the like. Computer executable instructions in the form of a software application or applet may be stored in the mobile device, allowing the mobile device to perform various athletic activity tracking and monitoring functions. For example, the mobile device may offer feedback, challenges, suggestions, encouragement and other data in response to an individual's athletic performance. In one example, the computing device may challenge the individual to perform a more strenuous or more difficult workout than in a previous workout session in order to help the individual improve and achieve greater progress].
Regarding claim 44, Hoffman discloses wherein the activity data was detected via a first sensor of the one or more sensors, the one or more programs further including instructions for: initiating the tracking functionality corresponding to the determined type of physical activity corresponding to the alert by detecting second activity data via a second sensor, different from the first sensor, of the one or more sensors [see par. 0114 and figures 3-4; the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions. The athletic parameter measurement device 207 is carried or otherwise worn by a user to measure the desired athletic parameter while the user exercises. For example, as shown in FIG. 4, the athletic parameter measurement device 207 may be located the sole of a user's shoe 401 while the user walks or runs. With this arrangement, the sensors 301 will produce electrical signals corresponding to the movement of the user's foot. As known in the art, these signals can then be used to generate athletic data representative of the athletic activity performed by the user.
Regarding claim 45, Hoffman discloses wherein the activity data is detected while an existing tracking functionality is active, and wherein the alert includes a second affordance, the one or more programs further including instructions for: receiving a second user input corresponding to a selection of the second affordance [see par 0211; In the interface of FIG. 28B, the user may be provided with a challenge alert to keep up a current pace to achieve a best route time. In each case, various types of gestures or other interactions may be used to accept the challenge. These interactions may include tapping the screen of the device, making a gesture, speaking a voice command, pressing a physical button on the device; and in response to receiving the second user input: ending a current tracking functionality, and storing activity data detected prior to receiving the second user input as a previous workout [see par. 0343; by tracking and storing a user's route, an athletic activity monitoring and tracking system may further evaluate the user's performance on that route against other users that have also run the same route. The system may define various achievements based on a user's performance relative to the other users. Examples of achievements include an accolade for running the route the most number of times within a predefined time period, and/or an accolade for running the route the fastest within a predefined time period. The predefined time period may correspond to all-time, a specified number of most recent weeks, months, years].
Regarding claim 46, Hoffman discloses wherein the alert includes an affordance, and wherein a workout tracking functionality corresponding to the alert is a first workout tracking functionality, the one or more programs further including instructions for: receiving a user input corresponding to a selection of the affordance [para 0136 and Fig. 17, the user may be provided a workout start interface 1730 and the workout start interface may specify the workout selected by the user or athlete and a start icon for the user or athlete to select when they wish to begin the workout]; and in response to receiving the user input, initiating a second workout tracking functionality corresponding to the alert, wherein the second workout tracking functionality is different from the first workout tracking functionality [see para 0136 and Fig. 17 and 20-21, thereafter the mobile device provides the user or athlete with a workout interface. The workout interface of an embodiment may include information related to the workout ( e.g., current workout type, total distance, total elapsed time, pace, calories burned, and/or goals for one or more of the parameters depending on workout type].
Regarding claim 47, Hoffman discloses wherein the alert is a first alert including first content, the one or more programs further including instructions for: [see par 0207; A user may be provided with various alerts during the run upon detection of various events. For example, in interface 2600 of FIG. 26A, the user may be provided with a message indicating that the run was paused. The message may further include instructions on how to resume the workout (e.g., tap to resume)]; after displaying the first alert, displaying a second alert including second content, wherein the second content is different from the first content [see par. 0211 and figures 28A; alerts that may be textual in nature and may be accompanied by corresponding audio messages. For example, in the interface of FIG. 28A, the user is presented with an alert challenging him or her to beat the best time for a particular route (e.g., if the route was run before). In the interface of FIG. 28B, the user may be provided with a challenge alert to keep up a current pace to achieve a best route time. In each case, various types of gestures or other interactions may be used to accept the challenge. These interactions may include tapping the screen of the device, making a gesture, speaking a voice command, pressing a physical button].
Regarding claim 48, Mestas discloses a non-transistory computer-readable storage medium storing one or more programs configured to be executed [para 0147 and Fig. 1]: a display [para 0045 and Fig. 1, monitoring athletic activity]; one or more processors [para 0149 and Fig. 1, the computing unit 103 typically includes a processing unit 105]; one or more sensors [par. 0148 and figure 1, sensors including apparel based sensors or sensors associated with events such as running competitions]; and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for [para 0165; Data storage memory receives input from the sensor assembly and as well as receives inputs from the USB connector 94. Data stored by the controller 14 can also be transferred via the USB connector 94 to another device such as a computer and also to a remote site via the computer]: detecting, via the one or more sensors, activity data; and in response to detecting the activity data: [para 0202 and figure 43; Accelerometer 4315 may be configured for detecting movement of the wearable device and the user when the device is worn. In some examples, accelerometer 4315 may be a six-axis accelerometer. Other sensors including heart-rate sensors, temperature sensors, humidity sensors and the like may also be included in the device]; in accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert includes a first affordance [para 0203, 0204 and Fig. 43, The user may set a goal to the device 10 wherein the user is to complete a certain amount of activity during a day, or 24 hour period or lesser time period. The device 10 detects and records the activity of the user as the user progresses through the day and [para 0236, 0387; When a daily goal is reached, the goal celebration message may be displayed first regardless of the metric that was most recently viewed. Once the goal celebration message has been displayed for a specified amount of time, the display loop may progress to the activity point metric, again, regardless of the metric that was most recently viewed. This may provide the user with a logical progression in information displays and alert the user about a completed goal and the alert message could indicate that a reward is possible for activity performed at a particular time]; in accordance with a determination that the activity data does not satisfy the activity criteria, forgoing display of the alert [see paragraph 0388, 0389;  the device 10 may provide a message based on inactivity or non-active periods. If the device 10 senses that the user has been in a non-active (e.g., low activity) state for a predetermined amount of time, an alert message may be delivered to the indicator system or display to remind the user to become more active. The alert message can be delivered in any of the manners described herein. The threshold levels of a low activity state and amount of inactive time could also vary and be individually set by the user which corresponds to the activity data does not satisfy the activity criteria display of the alert or sensors detecting];  however, Mestas does not appears to specifically disclose receiving a first user input corresponding to a selection of the first affordance; and in response to receiving the first user input, initiating a tracking functionality corresponding to a determined type of physical activity. 
In the same field of endeavor, Hoffman discloses receiving a first user input corresponding to a selection of the first affordance; and in response to receiving the first user input, initiating a tracking functionality corresponding to a determined type of physical activity; [para 0068, 0145 and figures 52A-52H; Athletic performance monitoring and tracking may provide multiple ways in which to track athletic movement and activity an application or applet may be configured to interface with, facilitate and receive athletic activity data from an athletic activity monitoring and tracking system, site and/or device. to view processed or collected athletic activity information, the athlete may use his or her mobile device instead of having to use a stationary computing system. Such mobile devices may include smartphones, mobile telephones, personal data assistants (PDAs), laptop computing devices, digital music players, tablet computers, wrist worn devices, and the like. Computer executable instructions in the form of a software application or applet may be stored in the mobile device, allowing the mobile device to perform various athletic activity tracking and monitoring functions. For example, the mobile device may offer feedback, challenges, suggestions, encouragement and other data in response to an individual's athletic performance].
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify activity monitoring, tracking and synchronization of Mestas in order to have incorporated the fitness monitoring mechanism, as disclosed by Hoffman, into activity monitoring, tracking and synchronization of Mestas since both of these mechanisms are directed to athletic information management mechanisms and by incorporating the teachings of Hoffman into Mestas would produce a mechanism for displaying interface which depicts athletic activity data associated with an athletic activity performed by the user in response to receiving control input corresponding to a predetermined physical gesture of the user, as disclosed by Mestas, [see paras 0234, 0389]. 
Mestas and Hoffman fail to explicitly teach wherein accordance with a determination that the activity data satisfies activity criteria, displaying an alert [see 0224 and figures 28A-28B; the user is presented with an alert challenging him or her to beat the best time for a particular route (e.g., if the route was run before). The user may be provided with a challenge alert to keep up a current pace to achieve a best route time, wherein the alert includes a first affordance and a prompt to begin a workout [. 
Crankson discloses wherein accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert includes a first affordance and a prompt to begin a workout [see 0137, 0140, 0310, 0220 figures 33A, 37C, 62A. A user may be reminded of goals and workouts for achieving the goal through various interfaces. FIGS. 62A and 62B illustrate example interfaces for providing such reminders and interface provides a notification that the user must run 2.2 miles to reach his or her predefined goal. In FIG. 62B, interface may provide various voice notifications during the run].
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify activity monitoring, tracking and synchronization of Mestas in order to have incorporated the fitness monitoring mechanism, as disclosed by Hoffman, into activity monitoring, tracking and synchronization of Mestas and athletic performance monitoring and tracking displaying alert activity as taught by Crankson. 
 One would be motivated to make the combination, with a reasonable expectation of success, because it would help to offer options to a user to improve on a previous run or other athletic activity. The user may select from a list of suggested improvement runs or create a customized run based on a previously recorded run or workouts. 
Regarding claims 49-50; 52-58 and 60-63 are non-transitory computer-readable storage medium claim and method claim respectively that corresponds to the electronic device of claims 14-20 and 23. Therefore, claims 49-50; 52-58 and 60-63 are rejected for at least the same reasons as the electronic device of claims 40-42 and 44-47.

Response to Arguments
Applicant's arguments filed on 1/14/22 have been fully considered but they are not persuasive. 
 Examiner has therefore rejected claims 40-42, 44-50, 52-58 and 60-63 under 35 U.S.C § 103 as being unpatentable over Mestas (US 2014/0244009 A1, hereinafter Mestas) in view of Hoffman et al. (US 2014/0371887 A1, hereinafter Hoffman) and further in view of Crankson (US 2017/0266494).
The claims are discussed as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Rottler et al. US Pub 20100062905 discloses sensors attached to user can send user workout information to receiving device to be stored in workout template created by users.

Lush et al. US Pub 20130345978 discloses activity monitoring may include tracking of a route or location where the activity was performed. In some examples, the route may be displayed against a heat map identifying areas of higher activity or popularity.

 A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171